Case: 21-40779     Document: 00516323513         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 18, 2022
                                  No. 21-40779
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cyrus Gharib,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:14-CR-53-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Cyrus Gharib, federal prisoner # 27652-177, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He argues that he has shown extraordinary and compelling
   reasons that warrant compassionate release due to him no longer being


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40779      Document: 00516323513           Page: 2    Date Filed: 05/18/2022




                                     No. 21-40779


   subject to the career offender enhancement under U.S.S.G. § 4B1.1. He also
   argues that the district court violated his due process rights by issuing its
   ruling before considering his reply to the Government’s supplemental
   response, as well as letters submitted on his behalf in support of his character
   and postsentencing rehabilitation.
          After reviewing the facts surrounding Gharib’s offense of conviction
   and extensive criminal history, the district court determined that the nature
   and circumstances of the offense, the history and characteristics of Gharib,
   the seriousness of the offense, the need to promote respect for the law, the
   need to provide just punishment, the need for adequate deterrence, and the
   need to protect the public from further crimes of Gharib outweighed granting
   relief. See 18 U.S.C. § 3553(a)(1), (a)(2). Gharib’s failure to challenge these
   findings defeats his claim. See United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020); see also Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). As such, we need not consider his contention that extraordinary and
   compelling reasons justify relief. See Ward v. United States, 11 F.4th 354, 360-
   62 (5th Cir. 2021); Chambliss, 948 F.3d at 693.
          Further, any error in the district court’s issuance of its ruling prior to
   considering Gharib’s reply to the Government’s supplemental response
   would be harmless given that the district court indicated it would still deny
   relief based on the § 3553(a) factors even if Gharib was no longer subject to
   the career offender enhancement. See United States v. Mueller, 168 F.3d 186,
   189 (5th Cir. 1999). Lastly, Gharib does not explain why the letters of support
   could not have been submitted at the time he filed his compassionate release
   motion or how the additional evidence would have affected the district
   court’s conclusion that the § 3553(a) factors did not warrant relief. See Pepper
   v. United States, 562 U.S. 476, 491-92; Yohey, 985 F.2d at 224-25.




                                          2
Case: 21-40779       Document: 00516323513       Page: 3   Date Filed: 05/18/2022




                                  No. 21-40779


         Accordingly, the judgment of the district court is AFFIRMED.
   Gharib’s incorporated request for a certificate of appealability is DENIED
   as unnecessary.




                                       3